Citation Nr: 0434112	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  95-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for amputations of the 
left 2nd and 3rd metatarsals and metatarsal heads.

2.  Entitlement to an increased rating for laceration of the 
right foot with nerve and tendon involvement, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  An April 1996 RO rating 
decision increased the veteran's disability rating for his 
right foot laceration to 10 percent, effective from June 29, 
1994.  The case was remanded to the RO in January 1998 and 
July 2003.

Previously, the matter of service connection for difficulty 
walking had been on appeal.  After the case was remanded in 
January 1998 for clarification from the veteran about what 
type of disorder or disability he was seeking service 
connection for, his representative in August 1999 indicated 
that the basis of the claim was that the veteran uses a 
walker and cane, has an artificial left leg, and has a 
special shoe for the right leg.  In the current decision, 
service connection is being granted for left 2nd and 3rd 
metatarsal head amputations, and the claim has already 
resulted in the RO granting a 10 percent rating for the right 
foot laceration.  Accordingly, the issue of service 
connection for difficulty walking is considered moot.  


FINDINGS OF FACT

1.  Veteran's service-connected right foot laceration 
disability contributed to left 2nd and 3rd metatarsal and 
metatarsal head amputations. 

2.  No more than a tender, painful, superficial 6 centimeter 
right foot laceration scar is shown.


CONCLUSIONS OF LAW

1.  Osteomyelitis and left foot 2nd and 3rd metatarsal 
amputations were proximately due to or the result of the 
veteran's service-connected right foot laceration disability.  
38 C.F.R. § 3.310 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for laceration of the right foot with nerve and 
tendon involvement have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 
7804 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the August 2003 VCAA 
letter to him.  The letter advised him what evidence VA had 
received, what evidence VA was responsible to obtain, and 
what evidence VA would make reasonable efforts to obtain on 
his behalf.  He was told that he must give VA enough 
information about his records so that VA could request them, 
and that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  He was told what the 
evidence must show to support his claim, and how VA would 
help him obtain evidence for his claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was proper 
subsequent VA process.  

Joint factual background

February 1970 service medical records reveal that the veteran 
lacerated his right ankle in February 1970, and had surgery 
on it the next day.  The repair consisted of repair of a 
lacerated right ankle tendon and application of a right long 
leg cast.  The peroneal brevis tendon was lacerated and a 
small superficial branch of the dorsal sensory branch of the 
mid-foot was also found to be cut.  Multiple injured tissues 
were removed in a normal debridement fashion, and the nerve 
was then repaired with silk and the tendon was repaired with 
wire.  Thereafter the wound was closed and there were no 
complications.  

A February 1971 service medical record reports that the 
veteran was to be evaluated for no feeling in his foot and 
losing 1/4 inch in height.  

On service discharge examination in August 1971, clinical 
evaluation of the lower extremities, feet, vascular system, 
and neurologic system was normal.  The diagnosis was 
anesthesia of the right foot due to lacerated nerve.

In October 1986, when the veteran was newly diagnosed at a 
private facility with diabetes mellitus which was 
uncontrolled, he related no previous history of illness, 
accident, or injury.  He reported that he had been working 
right along, not missing 3 days of work in 15 years.  On 
physical examination, his extremities had no clubbing or 
edema, and his pedal pulses were present and symmetric.  His 
cranial nerves were intact and there was no evidence of motor 
or sensory deficit.  His skin had no atrophy.  

An original claim was received in August 1991.

On VA examination in October and November 1991, the veteran 
reported that his right side was short and that he walked 
with a cane.  The examiner reported that physical examination 
of the veteran revealed open wounds of both big toes.  There 
was a well healed scar over the lateral aspect of the heel 
and ankle on the left side.  He had good movement of the 
ankle and the toes.  Dorsalis pedis pulses were felt and skin 
circulation was good.  He had some decreased sensation around 
the toes but he had good pinprick sensation.  X-rays of the 
right foot and ankle revealed soft tissue swelling of the 
right 1st toe and were otherwise negative.  There was no 
right ankle fracture, dislocation, or joint effusion.  There 
was an os talotibiale.  The diagnoses were diabetes mellitus, 
and open wounds of both feet with cellulitis.  The examiner 
indicated that the veteran had severe infection that could 
potentially result in osteomyelitis.  It was suspected that 
his blood sugar was not well controlled.  

In May 1992, Dr. Phelps examined the veteran and found a 
diabetic ulcer on his great toe.  The assessment was diabetic 
foot ulcer.  In June 1992, the veteran had drilling of his 
1st metatarsal proximal and distal phalanxes for 
osteomyelitis of the left great toe. 

In July 1992, Dr. Phelps noted that the veteran was diabetic 
and about 6 months beforehand had contracted a diabetic ulcer 
under his left toe while favoring his right foot.  The bones 
of the foot became infected with osteomyelitis.  Dr. Phelps 
understood that injuries to his right foot were connected to 
wounds received in service, and he stated that very often and 
arguably always, if people favor one lower extremity they 
will injure the contralateral extremity.  Therefore it was 
reasonable to assume that the diabetic ulcer and thus the 
osteomyelitis was connected to injuries the veteran received 
in the service.  

On VA examination in December 1992, osteomyelitis of the left 
great toe was suspected.  The veteran had amputation of the 
left great toe in December 1992.  His right foot had good 
pedal pulses during that hospitalization.

In January 1993, Dr. Phelps indicated that the veteran had 
just had his left toe amputated due to osteomyelitis which he 
had fought for months the year before.  

On private X-ray in January 1994, there had been amputation 
of the 1st and 2nd digits of the left foot at the mid 
metacarpal level and there was now an osteolytic lesion 
involving the head of the 3rd metatarsal at the proximal 
interphalangeal joint.  There was also some bone loss 
involving the articulating surface of the proximal phalanx at 
the metacarpophalangeal joint.  Later that month, his left 
3rd toe was amputated privately.  

In June 1994, the veteran claimed service connection for 
difficulty walking.  

A June 1994 VA X-ray report indicates that the veteran's 
right foot had a small plantar spur.  

On VA hospitalization in July 1994, physical examination 
revealed that the veteran had a full range of motion of his 
right ankle and an antalgic gait on the right.  In the 
history of present illness section, it states that the 
veteran had a 3 to 4 day fever, increasing pain in his right 
toe, and an increase in erythema and signs of possible early 
osteomyelitis.  The veteran had incision and drainage of a 
right toe tendon sheath in July 1994.  The diagnosis was 
diabetic foot infection.

On VA hospitalization in August 1994, examination revealed a 
full range of motion of the ankles and 5/5 motor in the lower 
extremities.  

An October to November 1994 VA hospital report states that 
the veteran had had a fall in 1971 with right arm and leg 
injury and right arm and leg residual weakness and decreased 
sensation.  The diagnoses were decreased right lower 
extremity and right upper extremity sensation secondary to 
fall with nerve injury.  

A January 1995 VA hospital report shows treatment for a right 
foot severe diabetic foot ulcer on the 1st 
metatarsophalangeal joint with osteomyelitis of the 2nd toe.  

On VA evaluation in March 1995, the veteran complained of 
right foot pain.  He had a granulating wound and was tender 
at the medial heel and along the posterior tibial tendon and 
the impression was rule out right foot infection.

During an April 1995 VA hospitalization, the veteran had a 
4x4 centimeter granulating ulcer between the 1st and 2nd toe, 
and right foot cellulitis, and the diagnosis was cellulitis 
of the 2nd toe resolved secondary to amputation of the 2nd 
toe for diabetic foot ulcer and pain.  

After surgery during VA hospitalization in May 1995, the 
veteran complained of spasm and acute pain and cramps in both 
lower extremities and his back.  Neurology saw him during the 
hospitalization for one last follow-up and it was felt that 
his symptoms were most likely due to diabetic neuropathy.  

During a May 1995 VA RO hearing, the veteran testified that 
his right foot is numb except for a small site on the left 
side.  The numbness starts in his thigh area and runs down 
the whole length of his foot.  

There was a VA hospitalization in August 1995 for debridement 
and closure of a chronic right foot wound.  Diabetic foot 
ulcers and chronic diabetic neuropathy were diagnosed.

A February 1996 VA peripheral nerves examination report 
indicates that the veteran has an asymmetric peripheral 
polyneuropathy which was consistent with diabetic 
polyneuropathy and was the worst in the right lower 
extremity, and he also had a pain syndrome related to this.  

On VA muscles examination in February 1996, the scar on the 
right lateral malleolus area had healed and was very 
difficult to distinguish due to the age of the scar and its 
blending in with the surrounding tissue.  However, it 
appeared to be about 6 centimeters proceeding from behind the 
lateral malleolus and it had some shooting pain to palpation.  
Range of motion of the right ankle was 10 degrees of 
dorsiflexion and 24 degrees of plantar flexion.  Strength was 
4+-5-5 in the right lower extremity with give away weakness.  
Sensation was decreased on the right arm and leg when 
compared to the left.  There was decreased sensation distally 
compared to proximally.  Deep tendon reflexes were absent at 
the knees and ankles.  Gait was not tested as he was non-
weight bearing.  He had had amputations and was in a 
wheelchair.  The assessments were amputations of the right 
1st and 2nd toe due to osteomyelitis/non-healing ulcer; 
status post transmetatarsal amputation on the left secondary 
to osteomyelitis with non-healing ulcer; and sensory/motor 
peripheral neuropathy thought on electromyogram report to be 
most likely secondary to diabetes.  

The examiner also assessed status post laceration to the 
right ankle with laceration to sensory nerve which was 
reportedly repaired with longstanding subsequent decrease in 
sensation in the foot.  It was noted that he had had a 
laceration of the peroneus brevis tendon with reported 
subsequent shortening, and that the veteran felt that this 
was why he walked on the outside of his foot for so many 
years and the reason why he had inversion injuries to his 
ankle.  Anatomically, however, since the peroneus brevis 
plantar flexes and everts the foot, one would suspect that a 
contracture of that tendon would cause plantar flexion 
contracture and eversion contraction, not difficulty with 
walking on the outside of the foot or inversion injuries.  
More commonly, inversion injuries were due to muscle weakness 
in the lower extremity.  It was noted that the veteran also 
claimed this to have been present since a fall from a 
telephone poll in service.  

An August 1997 VA examiner found that the veteran had 
moderately severe complications of diabetes mellitus that had 
resulted in the amputations of several toes on his right foot 
and most of his left foot.  

On VA examination in September 1999, the veteran advised the 
examiner that he had had some ligaments and tendons removed 
after an in-service injury to his right foot, and chronic 
pain since then and that his right ankle was very unstable.  
He stated that he had pre-ulcerative lesions on his left 
stump, due to excessive pressure put on him from the pain in 
the right foot.  A transmetatarsal amputation of the right 
foot was identified.  The right ankle had decreased range of 
motion and the range of motion was painful.  He had limited 
active range of motion with dorsiflexion and plantar flexion 
with pain, and a full passive range of motion with pain.  He 
had limitation on standing and walking due to chronic pain 
and instability of the ankle of the right foot.  No callosity 
was noted on the right and there was pain on palpation to the 
lateral aspect of the right foot.  The pain was difficult to 
pinpoint and the veteran stated it was very diffuse in 
pattern and painful on dorsiflexion and plantar flexion of 
the ankle.  No equinus was noted, and there was no tightness 
or pain along the achilles tendon.  The diagnosis was 
possible tendinitis on the right, and chronic pain syndrome 
to the right.  

On VA examination in October 2000, the veteran complained of 
stabbing sharp local pain in the right sinus tarsi.  He 
stated that it was present when he flexed his ankle.  The 
veteran stated that he limited his walking because of his 
left lower extremity stump irritation.  Physical examination 
revealed limited inversion/eversion.  He had good muscle 
strength that the examiner graded at 3/5 on dorsiflexion, 
plantar flexion, inversion, and eversion with resistance.  He 
was able to palpate the subtalar joint and the veteran denied 
discomfort.  The tibialis posterior tendon was slightly sore 
on palpation, however, in an area where the veteran stated 
his previous shoes which were worn out laterally had been 
rubbing.  

On VA examination in June 2001, it was noted that the veteran 
had lacerated his right foot in service at the lateral 
malleolus.  Clinically, the veteran had no dorsalis pedis or 
posterior tibial pulse palpable, and he had 0 degrees of 
dorsiflexion at the ankle of his right foot.  There was a 5 
centimeter scar from the posterior aspect of the lateral 
malleolus.  The scar ran laterally and inferior of the 
lateral malleolus.  The veteran stated that the laceration 
was much longer than the present scar would indicate.  He 
stated that it ran from the posterior aspect of the lateral 
malleolus across the anterior aspect of the ankle almost to 
the medial malleolus, which was an additional 9 centimeters 
or more, so in that respect, the laceration at the lateral 
malleolus was approximately 14 centimeters for the whole of 
the laceration.  The examiner stated that it was possible 
that the veteran could have developed ulcers on his left foot 
from putting more weight on his left foot to avoid putting 
weight on his right foot where the tendons and the sural and 
superficial peroneal nerves were cut.  He also stated that 
the veteran could have ended up with amputations because of 
putting too much pressure in one spot, due to the laceration 
of the right ankle.  

Analysis

Service connection

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995).

Amputations of the left 2nd and 3rd metatarsals and 
metatarsal heads


The evidence shows that service-connected right lower 
extremity disability significantly contributed to the need 
for amputations of the left 2nd and 3rd metatarsals and 
metatarsal head.  

Pain and cramps in both lower extremities were attributed to 
diabetic neuropathy during VA hospitalization in May 1995.  
On VA muscles examination in February 1996, sensory/motor 
peripheral neuropathy was thought to be most likely due to 
diabetes.  The examiner countered the veteran's lay 
explanation for why he walked like he did, with a competent 
medical explanation indicating that it likely would not have 
been due to his service-connected right foot laceration.  The 
VA examiner in August 1997 competently indicated that 
moderately severe complications of diabetes mellitus had 
resulted in amputations of several toes on the right foot and 
most of the left foot.  

However, there is a conflict in the evidence, with some 
records supportive of secondary service connection.  Dr. 
Phelps in July 1992 relied on a history of the veteran 
favoring his right lower extremity due to service-connected 
right lower extremity disability when he opined that it was 
reasonable to assume that diabetic ulcer and osteomyelitis 
were connected to injuries the veteran received in service.  
This too is competent evidence.  

Similarly, the VA examiner in June 2001 stated that it was 
possible that the veteran may have been putting too much 
pressure in one spot, due to the laceration of the right 
ankle, and the veteran has provided history and testimony to 
the effect that he had significant right lower extremity 
problems such as numbness, weakness, and right ankle 
instability since service, causing him to favor his right 
foot and requiring the use of a cane since service.  The VA 
examiner's opinion included consideration of the effect that 
the veteran's attempts to avoid pain from his 
service-connected right foot disability would have in putting 
extra pressure on his left foot.

The evidence in support of the claim is remarkably weak, and 
in part, not convincing.  However, although the opinions are 
weak, the Board cannot substitute its own opinion for that of 
a competent professional.  The examiners have provided a 
mechanism wherein an ulcer developed due to an improper gait 
and such ulcer resulted in osteomyelitis and the need for 
amputation.  Each examiner has also noted the veteran's 
underlying disease process of diabetes mellitus.  However, it 
was concluded that the ulcer was due to the gait imbalance 
rather than the diabetes mellitus standing alone.

The Board notes that the AOJ rejected one opinion because the 
examiner stated the opinions in terms of possible.  However, 
this was no mere conclusory opinion; there was reasoning.  If 
the AOJ determined that the evidence was inadequate, there 
was an obligation to return the file for clarification.  This 
was not done.

At this time, the evidence supports the claim and service 
connection is granted. 

Evaluation of right foot laceration

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The RO assigned a 10 percent rating under Diagnostic Code 
7804 in April 1996 due to shooting pain to palpation of the 
service-connected scar.  During the course of the claim, the 
provisions of Diagnostic Code 7804 have changed.  The claim 
has been considered under old and new Diagnostic Code 7804.  
The highest schedular rating which can be assigned under 
either Diagnostic Code 7804 is 10 percent.  Accordingly, 
neither version is more favorable.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code under which a higher rating should be 
assigned.  

While the evidence shows that the veteran has limitation of 
motion, weakness, and neuropathy of his right ankle, the 
evidence shows that the service-connected right foot 
laceration disability does not result in limitation of motion 
or weakness of the foot or ankle.  No foot or ankle 
limitation of motion, weakness, or neuropathy was present in 
1986, before diabetic peripheral neuropathy and osteomyelitis 
debilitated the veteran's lower extremities.  

There were no motor or sensory complaints or positive 
clinical findings in the veteran's right lower extremity at 
the time of the 1986 evaluation for diabetes mellitus.  
Instead, all reported findings were normal.  The veteran now 
has diabetic peripheral neuropathy which accounts for all of 
the neurological symptoms.  The October to November 1994 VA 
hospital report is not probative of laceration pathology as 
the history was inaccurate.  The April and May 1995 VA 
medical records showing a diagnosis of diabetic foot pain at 
the time of treatment for a granulating ulcer is probative 
evidence indicating that foot pain was related to diabetes.  
The May 1995 VA hospital report is probative because the 
health care providers were trying to determine the cause of 
the veteran's spasm, pain, and cramps and a neurologist saw 
him and indicated that his symptoms were most likely due to 
diabetic neuropathy.  The continuation of the diagnosis of 
diabetic neuropathy during treatment of a right foot wound in 
August 1995 is probative.  So is the assessment in the 
February 1996 VA examination report of sensory/motor 
peripheral neuropathy thought on 1 electromyogram to be most 
likely secondary to diabetes.

All of these are probative pieces of evidence indicate that 
right foot functional impairment is due to complications of 
diabetes.  Compensating the veteran for diabetic 
complications under the guise of his service-connected right 
foot laceration would be pyramiding and is prohibited.  
38 C.F.R. § 4.14 (2004).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to service connection for amputations of the left 
2nd and 3rd metatarsals and metatarsal heads is granted.

Entitlement to a disability rating in excess of 10 percent 
for laceration of the right foot with nerve and tendon 
involvement is denied.  





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



